         C a s e 1:1:21-cv-02655-LGS-SN
         Case       2 1- c v- 0 2 6 5 5- L G S- S N DDocument
                                                      o c u m e nt 1101
                                                                     0 0 Fil e d 007/08/21
                                                                          Filed    7/ 0 2/ 2 1 PPage
                                                                                                 a g e 11 ofof 22




U NI T E D S T A T E S DI S T RI C T C O U R T                                                                                          0 7/ 0 8/ 2 0 2 1
S O U T H E R N DI S T RI C T O F N E W Y O R K

G L O B A L G A MI N G P HI LI P PI N E S, L L C,

                               Pl ai ntiff ,

                     v.

E N RI Q U E K. R A Z O N, J R.;
BL O O M BE R R Y RES O RTS A N D H OTELS                             N o. 2 1- C V- 2 6 5 5 ( L G S)
I N C.; S U R E S T E P R O P E R TI E S, I N C.;
C O L LI N G W O O D I N V E S T M E N T
C O M P A N Y LI MI T E D; C O L LI N G W O O D
OI L & G A S H O L DI N G S, L L C;
C O L LI N G W O O D U S A, I N C.;
C O L LI N G W O O D B R O O K S HI R E U S A,
I N C.; C O L LI N G W O O D A P P A L A C HI A N
MI N E R A L S, L L C; A SI A A R R O W
LI MI T E D; RI Z O LI N A L L C ; E N S A R A L L C;
N O Z A R L L C; B O W E R Y B A Y L L C;
C A M P A NI L L A L L C; F E S A R A L L C; A N D
1 1 E S S E X S T R E E T R E A L T Y L L C,

                               D ef e n d a nts .


                          M O TI O N A N D O R D E R T O WI T H D R A W A S C O U N S E L

                     P L E A S E T A K E N O TI C E t h at, u p o n t h e a n n e x e d d e cl ar ati o n of D a ni el M. P err y,

a n d s u bj e ct t o t h e a p pr o v al of t h e C o urt, Mi c h a el D. N ol a n h er e b y wit h dr a ws as c o u ns el f or

D ef e n d a nts Bl o o m b err y R es orts a n d H o t els I n c. a n d S ur est e Pr o p erti es, I n c. a n d s h all b e r e m o v e d

fr o m t h e C M/ E C F n otifi c ati o n list i n t h e a b o v e-c a pti o n e d m att er.       Mr. N o l a n h as r etir e d fr o m

Mil b a n k L L P.    D a ni el M. P err y a n d Br ett P. L o w e of Mil b a n k L L P will c o nti n u e t o r e pr es e nt

D ef e n d a nts Bl o o m b err y R es orts a n d H ot els I n c. a n d S ur est e Pr o p e rti es, I n c. i n t his a cti o n.




                                                                                                                                  0 2 0 1 3. 0 9 0 2 7
            C a s e 1:1:21-cv-02655-LGS-SN
            Case       2 1- c v- 0 2 6 5 5- L G S- S N DDocument
                                                         o c u m e nt 1101
                                                                        0 0 Fil e d 007/08/21
                                                                             Filed    7/ 0 2/ 2 1 PPage
                                                                                                    a g e 22 ofof 22




D at e d:     J ul y 2, 2 0 2 1                                    MI L B A N K L L P
               N e w Y or k, N e w Y or k
                                                         B y : /s/ D a ni el M. P erry
                                                               D a ni el M. P err y
                                                               5 5 H u ds o n Y ar ds
                                                               N e w Y or k, N Y 1 0 0 0 1
                                                               T el e p h o n e: ( 2 1 2) 5 3 0- 5 0 0 0
                                                               F a csi mil e: ( 2 1 2) 5 3 0- 5 2 1 9

                                                                   Br ett P. L o w e ( a d mitt e d Pr o H a c Vi c e )
                                                                   1 8 5 0 K Str e et, N W
                                                                   S uit e 1 1 0 0
                                                                   W as hi n gt o n, D C 2 0 0 0 6
                                                                   T el e p h o n e: ( 2 0 2) 8 3 5- 7 5 0 0
                                                                   F a csi mil e: ( 2 0 2) 2 6 3- 7 5 8 6
                                                                   C o u ns el t o D ef e n d a nts Bl o o m b err y R es orts
                                                                   a n d H ot els In c. a n d S ur est e Pr o p erti es, I n c.
S O O R D E R E D:
 S O O R D E R E D.


T h e H o n or a bl e L or n a G. S c h ofi el d
U nit e d St at es Distri ct J u d g e
 D at e d: J ul y 8, 2 0 2 1
               N e w Y or k, N e w Y or k




                                                               2
